                                                                             Case 2:19-cv-01284-JCM-VCF Document 136
                                                                                                                 137 Filed 02/02/21
                                                                                                                           02/05/21 Page 1 of 2




                                                                         1 Scott S. Thomas, NV Bar No. 7937
                                                                           sst@paynefears.com
                                                                         2 Sarah J. Odia, NV Bar No. 11053
                                                                           sjo@paynefears.com
                                                                         3 PAYNE & FEARS LLP
                                                                           6385 S. Rainbow Blvd., Suite 220
                                                                         4 Las Vegas, Nevada 89118
                                                                           Telephone: (702) 851-0300
                                                                         5 Facsimile: (702) 851-0315

                                                                         6 Attorneys for CENTEX HOMES

                                                                         7
                                                                                                       UNITED STATES DISTRICT COURT
                                                                         8
                                                                                                              DISTRICT OF NEVADA
                                                                         9

                                                                        10 CENTEX HOMES, a Nevada general            Case No.: 2:19-cv-01284-JCM-VCF
                                                                           partnership,
                                                                        11
PAYNE & FEARS LLP




                                                                                        Plaintiff,
                                                                        12
                    6385 S. RAINBOW BLVD., SUITE 220
                       LAS VEGAS, NEVADA 89118




                                                                                  v.                                 STIPULATION FOR DISMISSAL WITH
                                                                        13
                           ATTORNEYS AT LAW




                                                                                                                     PREJUDICE OF DEFENDANT ST. PAUL
                                                       (702) 851-0300




                                                                                                                     FIRE AND MARINE INSURANCE
                                                                        14 FINANCIAL PACIFIC INSURANCE               COMPANY AND [PROPOSED] ORDER
                                                                           COMPANY, a California corporation;
                                                                        15 EVEREST NATIONAL INSURANCE
                                                                           COMPANY, a Delaware corporation; ST.
                                                                        16 PAUL FIRE AND MARINE INSURANCE
                                                                           COMPANY, a Connecticut corporation;
                                                                        17 ARCH SPECIALTY INSURANCE
                                                                           COMPANY, a Nebraska corporation;
                                                                        18 INTERSTATE FIRE & CASUALTY
                                                                           COMPANY, an Illinois corporation;
                                                                        19 LEXINGTON INSURANCE COMPANY,

                                                                        20 a Delaware corporation; NAVIGATORS
                                                                           SPECIALTY INSURANCE COMPANY, a
                                                                        21 New York corporation; FEDERAL
                                                                           INSURANCE COMPANY, an Indiana
                                                                        22 corporation; FIRST MERCURY
                                                                           INSURANCE COMPANY, an Illinois
                                                                        23 corporation; FIRST SPECIALTY
                                                                           INSURANCE CORPORATION, a
                                                                        24 Missouri corporation; and AXIS SURPLUS
                                                                           INSURANCE COMPANY, an Illinois
                                                                        25 corporation,

                                                                        26
                                                                                         Defendants.
                                                                        27

                                                                        28                                           -1-              Case No. 2:19-cv-01284-JCM-VCF
                                                                                           STIPULATION FOR DISMISSAL WITH PREJUDICE OF DEFENDANT
                                                                                     ST. PAUL FIRE AND MARINE INSURANCE COMPANY AND [PROPOSED] ORDER
                                                                             Case 2:19-cv-01284-JCM-VCF Document 136
                                                                                                                 137 Filed 02/02/21
                                                                                                                           02/05/21 Page 2 of 2




                                                                         1           IT IS HEREBY STIPULATED by and between Plaintiff CENTEX HOMES (“Plaintiff”)

                                                                         2 and Defendant ST. PAUL FIRE AND MARINE INSURANCE COMPANY (“Defendant”), through

                                                                         3 their respective attorneys of record, that Plaintiff's Complaint filed against Defendant shall be

                                                                         4 dismissed with prejudice pursuant to FRCP 41(a)(2). Each party shall bear their own attorneys’ fees

                                                                         5 and costs.

                                                                         6   Dated: February 2, 2021                              Dated: February 2, 2021
                                                                         7   PAYNE & FEARS LLP                                     MORALES, FIERRO & REEVES
                                                                         8
                                                                             By:       /s/ Sarah J. Odia                           By:      /s/ William C. Reeves
                                                                         9         Sarah J. Odia, Esq.                                   William C. Reeves, Esq.
                                                                                   6385 S. Rainbow Blvd, Suite 220                       600 S. Tonopah Drive, Suite 300
                                                                        10         Las Vegas, NV 89118                                   Las Vegas, NV 89106
                                                                                   (702) 851-0300                                        (702) 699-7822
                                                                        11
PAYNE & FEARS LLP




                                                                        12                                                         Attorneys for Defendant ST. PAUL FIRE
                    6385 S. RAINBOW BLVD., SUITE 220




                                                                             Attorneys for Plaintiff CENTEX HOMES
                                                                                                                                   AND MARINE INSURANCE COMPANY
                       LAS VEGAS, NEVADA 89118




                                                                        13
                           ATTORNEYS AT LAW


                                                       (702) 851-0300




                                                                        14                                               ORDER
                                                                        15           IT IS SO ORDERED that Plaintiff's claims against Defendant St. Paul Fire And Marine
                                                                        16 Insurance Company in the instant matter, Case No. 2:19-cv-01284-JCM-VCF, are dismissed with

                                                                        17 prejudice. Plaintiff and Defendant shall bear their own attorneys’ fees and costs.

                                                                        18

                                                                        19
                                                                                   February 5, 2021.
                                                                        20 DATED: _________________

                                                                        21

                                                                        22
                                                                                                                         ______________________________________
                                                                        23                                               JAMES C. MAHAN
                                                                        24                                               UNITED STATES DISTRICT COURT JUDGE

                                                                        25

                                                                        26

                                                                        27

                                                                        28
                                                                                                                            -2-                     Case No. 2:19-cv-01284-JCM-VCF
                                                                                               STIPULATION FOR DISMISSAL WITH PREJUDICE OF DEFENDANT
                                                                                         ST. PAUL FIRE AND MARINE INSURANCE COMPANY AND [PROPOSED] ORDER
